897 F.2d 538
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Edgar V. BROWN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3289.
United States Court of Appeals, Federal Circuit.
Feb. 1, 1990.

Before ARCHER, Circuit Judge, BENNETT, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board in Docket No. DE08318910059, affirming the Office of Personnel Management's reconsideration decision denying Edgar V. Brown retirement credit as a "firefighter" for the purposes of an enhanced annuity under 5 U.S.C. Sec. 8336(c)(1) (1988), is affirmed.

OPINION

2
Having carefully reviewed the record of Brown's commendable career, we conclude that the administrative judge correctly applied the law and that his decision is based on substantial evidence.  See 5 U.S.C. Sec. 7703(c) (1988);  Phillips v. United States Postal Service, 695 F.2d 1389, 1390 n. 2 (Fed.Cir.1982).  We agree with him that whether Brown's positions "qualify as primarily firefighting duties is a very close question."    Given the evidence before the administrative judge, we cannot say his resolution of this question is unsupportable;  as a reviewing court, we cannot reweigh the evidence.


3
Brown simply did not carry his burden of proof.  Inquiries such as this are inevitably fact-specific and thus require the fact-finder to rely almost exclusively on what the parties put before him.  In this case, the considerable evidence in Brown's favor does not undermine the substantial evidence supporting the decision.